Electronically Filed
                                                                 Supreme Court
                                                                 SCWC-28207
                                                                 15-JUL-2011
                                NO. SCWC-28207                   08:41 AM
               IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                       AUSTIN ASHLEY, MARISSA ASHLEY and
                           ACTION TEAM REALTY, INC.,
                       Respondents/Plaintiffs-Appellees,

                                       vs.

                               TODD E. HART and
                          HART OF KONA REALTY, INC.,
                       Petitioners/Defendants-Appellants

                                       and

                           DEBRA A. HART, Defendant.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (ICA NO. 28207; S.P. NO. 06-1-0010K)

           ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Recktenwald, C.J., for the court1)

              Petitioners/Defendants-Appellants Todd E. Hart and Hart

of Kona Realty, Inc.’s application for writ of certiorari filed

on June 13, 2011, is hereby rejected.

              DATED:    Honolulu, Hawai#i, July 15, 2011.

                                         FOR THE COURT:
Francis L. Jung, Carol M.
Jung, and Donna V. Payesko               /s/ Mark E. Recktenwald
(Jung & Vassar, P.C.) on the
application for petitioners/             Chief Justice
defendants-appellants.

Stephen D. Whittaker on the
response for respondents/
plaintiffs-appellees.


      1
          Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna,
JJ.